COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Joesbell Rodriguez-Sanchez v. The State of Texas

Appellate case number:      01-17-00344-CR

Trial court case number:    77278-CR

Trial court:                149th District Court of Brazoria County

      Appellant, Joesbell Rodriguez-Sanchez, has filed pro se “Motion for Extension.”
We dismiss the motion.
       On March 29, 2017, the trial court found appellant guilty of the felony offense of
tampering with physical evidence and assessed appellant’s punishment at confinement for
eight years. Appellant filed a pro se notice of appeal, and the trial court appointed Frank
Fraley to represent appellant on appeal. The reporter’s record was filed in this Court on
June 27, 2017, and the clerk’s record was filed on July 3, 2017. Appellant’s brief
currently is due on August 2, 2017. Because appellant is represented by counsel and the
appellate record has been filed in this appeal, we dismiss appellant’s motion as moot.
TEX. R. APP. P. 38.6(a) (providing appellant’s brief is due after the later of date clerk’s
record or reporter’s record was filed); Robinson v. State, 240 S.W.2d 919, 922 (Tex.
Crim. App. 2007) (stating defendant is not entitled to hybrid representation, i.e.,
“representation partly by counsel and partly by self”).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 18, 2017